Citation Nr: 1447549	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability rating for residuals of prostate cancer, to include entitlement to a disability rating greater than the currently assigned 20 percent.

2.  Entitlement to an initial disability rating greater than 50 percent for service-connected major depressive disorder.

3.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  In March 2009, the RO granted service connection for residuals of prostate cancer, rated at 100 percent from February 5, 2009.  In March 2010, service connection for erectile dysfunction was granted, rated as noncompensable from August 17, 2009.  In April 2010, the RO granted service connection for major depressive disorder, rated at 50 percent from October 5, 2009.  In October 2010, the RO proposed reducing the 100 percent disability rating for the residuals of prostate cancer to 20 percent, and in January 2011, the reduction was implemented.  The Veteran has expressed disagreement with the initial disability ratings assigned for the erectile dysfunction and the major depressive disorder, and with the reduction of the 100 percent disability rating to 20 percent for the residuals of prostate cancer.

As will be discussed below, the medical evidence of record has established that the Veteran was no longer able to work due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

In January 2013, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  

Subsequent to the issuance of the December 2011 Statement of the Case, the Veteran submitted additional evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2014). 


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO notified the Veteran of a proposed rating reduction in the disability rating for the service-connected residuals of prostate cancer from 100 percent to 20 percent; a January 2011 rating decision reduced the disability rating for the service-connected residuals of prostate cancer from 100 percent to 20 percent, effective April 1, 2011. 

2.  The probative medical evidence of record shows no recurrence of cancer or metastasis, and the Veteran's most recent prostate specific antigen (PSA) level in January 2009 was 1.399. 

3.  The objective medical evidence demonstrates that the Veteran's residuals of prostate cancer are manifested by urinary frequency, frequent nocturia, and erectile dysfunction, without the regular use of absorbent materials.

4.  Resolving all reasonable doubt in the Veteran's favor, during the entire period since the effective date of service connection, major depressive disorder has been manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood without total social and occupational impairment.

5.  The Veteran's erectile dysfunction is not shown to be manifested by deformity of the penis. 

6.  Resolving all reasonable doubt in the Veteran's favor, the service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability rating for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115b, Diagnostic Code 7528 (2014). 

2.  The schedular criteria for a disability rating in excess of 20 percent for residuals of prostate cancer, from April 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

3.  The criteria for an initial 70 percent disability rating for major depressive disorder associated with residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).

4.  The criteria for a compensable disability rating for service-connected erectile dysfunction associated with residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2014).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in October 2009, April 2011, and May 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claims for an increased initial disability rating for major depressive disorder and erectile dysfunction, the Board notes that these are appeals arising from a grant of service connection; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above-mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claims, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

For the other compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above-mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty-to-notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where a Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Residuals of Prostate Cancer 

In March 2009, the RO granted the Veteran's service connection claim for residuals of prostate cancer, assigning a 100 percent disability rating effective as of February 5, 2009.  VA medical treatment records dated from January 2009 had shown that the Veteran had an elevated PSA of 6.002.  He had had no voiding complaints.  The diagnosis was prostate carcinoma following a biopsy in January 2009.  

A VA examination report dated in November 2009 shows that the Veteran was receiving active treatment for prostate cancer.  He had no renal dysfunction, and he was said to void every hour during the day and at least two times per night.  He reported having incontinence and used absorbent materials that needed to be changed two times daily.  He did not need any catheterization.  He had been treated with radiation therapy.  His PSA was noted to be 4.5.  The diagnosis was prostate cancer with hypertrophy and residuals of incontinence.

Private outpatient treatment records from South Carolina Oncology Associates dated in August 2009 show that the Veteran was said to have persistent side effects from radiotherapy, including nocturia, fatigue, and erectile dysfunction. The diagnosis was carcinoma of the prostate.

Private outpatient treatment records from Oncology Associates dated in June 2010 show that the Veteran was nearly a one year status-post radiotherapy for the carcinoma of the prostate.  His PSA was shown to be 1.30.  He was said to void twice per night and to have urinary incontinence.  Erectile dysfunction was also noted, being treated with medication.

A VA examination report dated in September 2010 shows that the Veteran reported that he had completed radiation treatment in June 2009.  He denied any renal dysfunction and stated that he would void approximately two times per night.  He added that he would infrequently wear absorbent material, but denied the use of absorbent material on a daily basis.  Laboratory testing showed a PSA level of 1.399.   Physical examination revealed that the prostate was nonpalpable.  The diagnosis was inactive prostate cancer with residuals of stress urinary incontinence and erectile dysfunction.

During the January 2013 hearing, the Veteran testified that his residuals of prostate cancer were manifested by urinary frequency of approximately every two hours during the day, two to three times at night, and erectile dysfunction.  He added that he did not use absorbent materials, unless he knew he would be someplace where proper facilities were not readily available.

The Veteran was initially assigned a 100 percent disability rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, which provides for malignant neoplasms of the genitourinary system.  The note following this diagnostic code provision indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, a rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, then the Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  Id. 

The undisputed evidence shows that the Veteran received no surgery, chemotherapy, or other therapeutic procedure for prostate cancer after June 2009. 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in the disability rating of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First there must be a rating action proposing the reduction, and giving the Veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i). 

The Veteran was notified of the RO's intent to reduce the 100 percent disability rating for the service-connected residuals of prostate cancer by rating action dated in October 2010, which was sent accompanied by two letters dated in April 2010. Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  38 C.F.R. §§ 3.105(e), (i) (2014).  Final action to reduce the 100 percent disability rating to 20 percent was taken pursuant to 38 C.F.R. § 3.105(e) in January 2011.  The Veteran was informed of this decision by letter dated in February 2011.  The reduction was made effective beginning April 1, 2011. 

Based on a review of this procedural history, it appears that the RO complied with all of the requirements 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights. He was given an opportunity for a hearing and time to respond.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e) (2014).  The Veteran has not contended that these provisions were not complied with, or that he was receiving any treatment for prostate cancer after June 2009.  Therefore, all of the evidence is in favor of a finding that the reduction from 100 percent was proper. 

As noted above, Diagnostic Code 7528 directs that if there has been no local recurrence or metastasis, then the Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability. Id. 

The rating criteria for voiding dysfunction and renal dysfunction are found at 38 C.F.R. § 4.115a (2014).  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 is rated as noncompensable. 

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. 

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted. 

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating. 

Obstructed voiding with urinary retention requiring intermittent or continuous 
catheterization warrants a 30 percent disability rating.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: Post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent disability rating.  A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one-to-two times per year. 

As noted above, during the Veteran's September 2010 VA examination, he denied any renal dysfunction and stated that he would void approximately two times per night.  He added that he would infrequently wear absorbent material, but denied the use of absorbent material on a daily basis.  In January 2013, he testified that he would void during the day every two hours, and approximately two to three times at night.  He added that he did not use absorbent materials regularly.  

In light of the foregoing, the Board finds that the currently assigned 20 percent disability rating for the Veteran's residuals of prostate cancer following the reduction from 100 percent is appropriate as the evidence fails to show that he has any renal dysfunction manifested by constant albumin or recurring with hyaline and granular casts or red blood cells or, transient or slight edema, or hypertension; urine leakage requiring the wearing of absorbent materials requiring changing two to four times per day; urinary frequency with daytime interval of less than one hour or awakening to void five or more times per night; or urinary retention requiring intermittent or continuous catheterization.  The Board acknowledges that the Veteran reported having to use pads on occasion when appropriate facilities were not readily available to protect against having an accident.  However, he did not indicate that it required changing two to four times per day.  In addition, even though he indicated that he would void about every two hours at night, this does not amount to awakening to void five or more times per night. 

The Board has considered the testimony and statements of the Veteran as to the extent of his current residuals of prostate cancer.  He is certainly competent to report that his symptoms have worsened.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

For the foregoing reasons, the Board finds that the reduction from 100 percent to 20 percent for the Veteran's residuals of prostate cancer was appropriate, and he is not entitled to the assignment of a disability rating greater than 20 percent.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt doctrine does not help the Veteran.  Consequently, the Veteran's appeal must be denied.

Major Depressive Disorder 

Major depressive disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).  Major depressive disorder is rated under the General Rating Formula for Mental Disorders, which provides that: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

 A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

While the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board would not need to find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand without the examples listed in the rating criteria it would be difficult to determine the difference between a 30 and 50 percent rating.  If the evidence shows that a Veteran experiences symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2014). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

In October 2009, the Veteran filed his claim of service connection for major depressive disorder.  

VA outpatient treatment records dated November 2009 to April 2010 show that the Veteran was treated for symptoms associated with recurrent major depressive disorder.  His symptoms were said to include depressed mood, crying spells, irritability, sleep disturbance, poor energy, suicidal thoughts, and declining job performance.  GAF scores ranged from 53 to 55.

A VA examination report dated in April 2010 shows that the Veteran reported problems with irritability and concentration.  He described emotional detachment from others and a decreased interest in activities.  He indicated having low energy, low motivation, fatigue, decreased feelings of worth and increased appetite.  He also indicated that he had stopped taking baths up to a day in association with his symptoms.  He reported living alone, and while getting along with his children, he was not emotionally close to them.  He noted that he was close to his sister and had two casual friends with whom he would bowl.  He added that he had worked as a housing inspector for the preceding 19 years, and had problems with irritability and concentration on the job.  Mental status examination revealed that he was oriented and had good eye contact.  Mood was depressed and affect constricted.  Thought process, speech, and thought content were within normal limits. He displayed psychomotor agitation and  admitted to having been physically aggressive.  Immediate memory was moderately impaired, but he appeared capable of handling funds.  The diagnosis was major depressive disorder as a result of prostate cancer.  A GAF of 53 was assigned.

VA outpatient treatment records dated through October 2011 show continued intermittent treatment for symptoms associated with major depressive disorder.  GAF scores ranged from 50 to 52.

A VA examination report dated in April 2011 shows that the Veteran reported that he had to leave his job prior to retirement as a result of the symptoms associated with his major depressive disorder.  He provided a history consistent with that as set forth above.  Mental status examination revealed that he was alert and oriented to person.  Insight was adequate, but affect was blunted.  Response latencies were normal.  He displayed adequate attention and was not distractible.  Spontaneous speech was full and grammatic and free of paraphasias.  Immediate, recent, and remote memory was within normal limits.  He was noted to be logical and directed.  moderate dysphoria, occasional crying, difficulty maintaining sleep, anhedonia, hopelessness, helplessness, irritability, and loss of libido were noted.  He denied suicidal or homicidal ideation or plan.  He denied passive thoughts of death.  There was no evidence of thought disorder, and eye contact was fairly good.  There was no pressured speech, grandiosity, irritability, or restlessness noted.  The diagnosis was recurrent, moderate, major depressive disorder.  A GAF of 50 was assigned.  The examiner described the degree of impairment in functioning as moderate.

A private psychiatric evaluation from P. B. Mullen, M.D., P.A., dated in December 2012, shows that the Veteran was said to have a history of depression with suicidal thoughts, irritability, and social withdrawal and addictive behavior.  He was said to feel depressed, suicidal, angry, and irritable on a daily basis.  He was described as being susceptible to road rage.  Mental status examination revealed that he was alert, oriented, and cooperative with the examination, but that he was distracted and had difficulty concentrating.  He could not give a clear history of his past.  He stated that he could not recall things well enough to do his job properly when he was working.  Thought process and content were nonpsychotic.  He denied hallucinations.  Intelligence was good, but he had trouble with memory.  The diagnosis was moderate to severe major depressive disorder, probable PTSD, and situational adjustment reaction.  A GAF of 50 was provided.  Dr. Mullen noted that the Veteran was very easily irritable, and could get angry quickly.  Dr. Mullen  added that the Veteran could not work because of his depression, irritability, and withdrawal.  

During the Veteran's January 2013 hearing, he described continuing symptoms associated with the major depressive disorder that included depression, irritability, road rage, decreased concentration, and memory loss.  He added that he had few friends, that he had occasional suicidal thoughts, and that he often neglected his personal hygiene.

A 70 percent disability rating for major depressive disorder requires deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Veteran has deficiencies in the area of work as shown by his inability to work until retirement, and as concluded by Dr. Mullen.  The GAF scores assigned by both the VA examiner and Dr. Mullen contemplate deficiency in the ability to maintain social or occupational functioning.  The Veteran exhibited isolation; depression affecting the ability to function independently, appropriately, and effectively; anger; irritability; intermittent suicidal ideation; occasional neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.  His impairment has been characterized as moderate to severe.  Resolving reasonable doubt in his favor, the Board concludes that the Veteran has deficiencies in most of the areas needed for a 70 percent disability rating for major depressive disorder.

The Veteran does not have complete social and occupational impairment.  He has been able to maintain some sort of relationship with his sister and a few friends with whom he bowls.  He has some contact with his children.  The Veteran has not demonstrated gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.   As such, symptomatology consistent with a 100 percent disability rating have not been shown.

Accordingly, the Board finds that the overall disability picture over the entire course of the period on appeal most closely approximates the criteria for a 70 percent disability rating, but that the weight of the evidence is against a finding that the disability approximates the criteria for a 100 percent disability rating.  Consideration has been given to staged ratings since the effective date of service connection, but there have been no periods when the criteria for a 100 percent were shown to have been met.  See Fenderson, 12 Vet. App. at 119.

Erectile Dysfunction

The Veteran's service-connected erectile dysfunction is rated as noncompensably disabling under Diagnostic Code 7522.  Under Diagnostic Code 7522, a penis deformity with a loss of erectile power warrants a 20 percent disability rating.  This is the sole disability rating provided under this diagnostic code provision. 

It is noted that the Veteran has been granted entitlement to special monthly compensation based on the loss of use of a creative organ.  For the Veteran to warrant a compensable schedular rating for his erectile dysfunction, the evidence must demonstrate a deformity of the penis with loss of erectile power.  Id.

VA outpatient treatment records dated from May 2006 to November 2009 fail to show treatment for or a diagnosis of erectile dysfunction.

A VA examination report dated in November 2009 shows that the Veteran reported having erectile dysfunction for which he would take medication.  Physical examination revealed the penis was circumcised and intact.  Testicles were normal, without masses, and descended.

A private medical treatment report from South Carolina Oncology Associates dated in August 2009 shows that the Veteran had persistent erectile dysfunction as a side effect of radiotherapy.  There was no indication of a deformity of the penis.

VA outpatient treatment records dated in April 2010 show that the Veteran continued to be treated for a diagnosis of erectile dysfunction, which was treated with medication.

Private medical treatment records from Oncology Associates dated in June 2010 
show that the Veteran continued to experience erectile dysfunction, which was treated with medication.

A VA examination report dated in September 2010 shows that the Veteran was said to continue to experience erectile dysfunction, which was treated with medication.  There was no indication of a deformity of the penis.

A VA genitourinary examination report dated in October 2011 shows that on examination of the Veteran's residuals of prostate cancer, penis and testicular examinations were said to have been declined as not relevant.

During the January 2013 hearing, the Veteran testified that he experienced continued erectile dysfunction that was not successfully treated with medication.  He described a decrease in penis size.

Having considered the competent medical evidence of record, the Board concludes that a compensable disability rating for the Veteran's erectile dysfunction is not warranted for any time covered by this appeal.  While the medical evidence of record shows that the Veteran experiences erectile dysfunction, this has been compensated by the special monthly compensation for the loss of use of a creative organ.  For the Veteran to warrant a higher disability rating, 38 C.F.R. § 4.115b, Diagnostic Code 7522 requires a deformity of the penis and loss of erectile power.  There is no medical evidence of record demonstrating any deformity of the penis.  Rather, physical examination of the penis was normal, and the Veteran described the extent of the asserted deformity solely as a reduction in size which was not verified on examination.  Accordingly, the criteria for a compensable disability rating based on deformity of the penis with loss of erectile power have not been met for any portion of the rating period on appeal. 

Additionally, the Board has considered the testimony and statements of the Veteran as to the extent of his current erectile dysfunction.  He is certainly competent to report that his symptoms have worsened.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. at 208.  As such, the preponderance of the evidence is against the claim and, thus, it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a TDIU due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

"It is clear that the claimant need not be a total 'basket case' before the Courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant."

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

In the instant case, a claim for TDIU is recognized as part of the appeal for a higher initial rating for major depressive disorder.  The grant of a 70 percent disability rating for that disability means that the Veteran has met the percentage requirements for TDIU. 

As indicated above, the evidence of record includes the April 2011 VA examination report, along with Dr. Mullen's assessment, each of which assigned a GAF of 50, which as previously noted, indicates an inability to maintain employment.

Reponses to Interrogatories provided by J. A. Brown, Jr., MA, CDMS, VE, a vocational expert, dated in February 2013, show that following review of the Veteran's claims file, it was concluded that within a reasonable degree of vocational certainty, it was at least as likely as not that the Veteran's current service-connected disabilities rendered him unable to secure employment, and if he did secure employment, he would be unable to follow a substantially gainful occupation over time.  It was further concluded that it was as likely as not that the Veteran became unable to engage in substantial employment in April 2010, a date corresponding to when he left employment.

Under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached on the question of employability, the benefit-of-the-doubt rule will, therefore, be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to TDIU is warranted.

ORDER

Entitlement to restoration of a 100 percent disability rating for residuals of prostate cancer is denied. 

Entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer from April 1, 2011, is denied.

An initial 70 percent disability rating for service-connected major depressive disorder associated with residuals of prostate cancer is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial compensable disability rating for service-connected erectile dysfunction associated with residuals of prostate cancer is denied.

Entitlement to TDIU is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


